On Application por Rehearing.
The application charges that the judgment rendered is erroneous in this : that there is evidence in the record that the petition for appointment was followed by advertisements and that it was not opposed, and further, that the petitioner’s rights should at least be reserved.
It is true that the conditional or contingent order by which the defendant claims to have been appointed dative executor, was followed by notices in a newspaper, and that it does not appear that any opposition was made to the appointment solicited; but what is there to show that after the advertisements had been made and after the delay for opposing had elapsed without any opposition being filed, any order was rendered appointing the applicant dative executor1?
The fact is that such second order which is essentially a condition precedent for the qualification of the petitioner was never rendered.
The absence of such formal order forbids the petitioner, defendant herein, from claiming to be the dative executor of the will of the *300deceased. Succession of Picard, 83 Ann. 3137; Succession of Gusman, 35 Ann. 405-8.
It does not, however, follow that the petition for the appointment avails nothing to the applicant. That petition remains, though the order thereon, prematurely appointing the petitioner dative executor, has been annulled. It stands as a filed application, and the petitioner is entitled to further proceedings on it. The case must be viewed as one in which no appointment has as yet been made.
II.
We deem it unnecessary to answer specially the inquiry whether, had a sale taken place under the order of sale, it would not have been valid.
No sale has taken place, as the order of sale was arrested by injunction, as already said, the order falls for want of one qualified to formulate a demand for it.
Rehearing refused.